Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March 3, 2011, with respect to the consolidated financial statements included in the Annual Report of New York Mortgage Trust, Inc. on Form10-K for the year ended December31, 2010. We hereby consent to the incorporation by reference of said report in New York Mortgage Trust Inc.’s Registration Statements (FormsS-3 No. 333-162654 effective December 11, 2009 and No. 333-150088 effective April 18, 2008) and Registration Statements (FormsS-8 No. 333-167609 effective June 17, 2010 and No. 333-137987 effective October 13, 2006). /s/ Grant Thornton LLP New York, New York March 3, 2011
